Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledged Receipt
This office action is responsive to an Amendment filed on 28 October 2020.  Applicant's reply filed 28 October 2020 has been fully considered but it is not persuasive.  A Final Rejection is being issued in this paper.

Response to Double Patenting Rejection
Terminal Disclaimer
The application/patent being disclaimed has not been identified. The Amendment filed 28 October 2020 (page 5) states that a Terminal Disclaimer is to be filed upon Allowance, so the Terminal Disclaimer is deficient until an approved Terminal Disclaimer is filed.


DETAILED ACTION
Drawings
The drawings received on 07 May 2019 are accepted by the examiner.

Specification
The specification received on 07 May 2019 is accepted by the examiner.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 

Claims 28-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8 and 10-11, of U.S. Patent No. 10,247,586 B2 (Newton et al.).

        Although the claims at issue are not identical, they are not patentably distinct from each other because claims 28-37 of the current application are broader claims than claims 1-2, 4-8 and 10-11 of U.S. Patent No. 10,247,586 (Newton et al.) by deleting parameters of motion by the latch of the fingerboard latch assembly.

Allowable Subject Matter
Claims 28-37 are allowed upon receipt of an approved Terminal Disclaimer.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance for Claims 28-37:   Regarding independent claims 28 and 35, the prosecution history, especially at the previous Remarks by applicant (filed on 28 October 2020, pages 2-4) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.
The following is an examiner’s statement of reasons for allowance for Claims 28-34: the prior art does not disclose or suggest a sensor system for a fingerboard latch assembly that comprises a latch, the sensor system comprising  a processor; and a sensor assembly comprising at least one sensor arranged to sense the position of the latch; wherein the processor is arranged to determine from a signal representing the position of the latch whether the latch is: in an open position, in a closed position, or in a fault condition stuck between the open position and the closed position in combination with the remaining limitations of the claims.


The following is an examiner’s statement of reasons for allowance for Claims 35-37: the prior art does not disclose or suggest a method of sensing a fingerboard latch assembly that comprises a latch, the method comprising  sensing the position of the latch and deriving a signal representing the position of the latch; and determining from the signal representing the position of the latch whether the latch is: in an open position, in a closed position, or in a fault condition stuck between the open position and the closed position in combination with the remaining limitations of the claims.


Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /TC/
14 January 2021


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861